Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The rejection of claims 21-22 and 25 under 35 U.S.C. 103 as being unpatentable over Thibonnier (US 2015/0232837 A1), in view of the article by Ma et al. (2013), Bartel et al. (US20060185027A1), Lagos-Quintana et al., Weiler et al. (WO2005040419A1), Wang (US20070092882A1), and Collard et al. (US9771579B2) is withdrawn in response to Applicant’s amendment to the claims filed 06/28/2021.
Claim Objections
The objection of claims 23-24 as being dependent upon a rejected base claim, is withdrawn in response to Applicant’s amendment of claim 23 and cancellation of claim 24.
Election/Restriction
Claims 26-32, and 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2021.
Claims 23 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 26-32 and 37-40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 26-32 and 37-40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 26-32 and 37-40, which depend from allowable claim 23 are considered allowable over the prior art searched. 
Claims 23, 25-32 and 37-40 are allowable over the prior art searched.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jing Liu on 07/15/2021.
The application has been amended as follows: 
23. 	(Currently Amended) A cloning or expression vector, wherein the cloning or expression vector comprises:
a nucleotide sequence having at least 96%[[90%]] identity to one of the nucleotide sequences set forth in SEQ ID NOs: 86 and 87[[-89]], or 
a nucleotide sequence having at least 90% identity to one of the nucleotide sequences set forth in SEQ ID NOs: 88 and 89.

Claims 28 and 38 were cancelled by Applicants.


a nucleotide sequence having at least 98% identity to one of the nucleotide sequences set forth in SEQ ID NOs: 86 and 87, or 
a nucleotide sequence having at least 95% identity to one of the nucleotide sequences set forth in SEQ ID NOs: 88 and 89.
42. 	(New) The cloning or expression vector of claim 23, wherein the cloning or expression vector comprises:
a nucleotide sequence having one of the nucleotide sequences set forth in SEQ ID NOs: 86 and 87, or 
a nucleotide sequence having one of the nucleotide sequences set forth in SEQ ID NOs: 88 and 89.
43.	(New) A method for promoting cardiac muscle regeneration or for treating a cardiac disease in a subject, comprising administering to a subject in need thereof a pharmaceutical composition comprising a cloning or expression vector of claim 41.
44.	(New) The method of claim 43, wherein the subject in need thereof is a human subject suffering from a cardiac disease.
45.	(New) A method for promoting cardiac muscle regeneration or for treating a cardiac disease in a subject, comprising administering to a subject in need thereof a pharmaceutical composition comprising a cloning or expression vector of claim 42.
46.	(New) The method of claim 45, wherein the subject in need thereof is a human subject suffering from a cardiac disease.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699